Case 19-12150-whd                       Doc 28           Filed 12/17/19 Entered 12/17/19 17:56:08                                              Desc Main
                                                         Document     Page 1 of 2
B2030 (Form 2030) (12/15)




                                      United States Bankruptcy Court
                                             Northern District Of _______________
                                        _______________            Atlanta, NEWNAN DIVISION


In re           TALLAPOOSA RENEWABLE GREEN
                ENERGY, INC.                                                                             19-12150-whd
                                                                                                Case No. ___________________

Debtor                                                                                                      11
                                                                                                Chapter ____________________
                         FIRST AMENDED AND RESTATED
                        DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above
     named debtor(s) and that compensation paid to me within one year before the filing of the petition in
     bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
     contemplation of or in connection with the bankruptcy case is as follows:
                                                                                                              $425 per hour
     For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________

                                                                                                            see below
     Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . . . . . . . . $______________

                                                                                                                              see below
     Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________
                                                       Prestige Builders of NW GA, Inc. (PB) wired a pre-petition
2.   The source of the compensation paid to me was:    retainer of $25,000 to Debtor's counsel. PB is not a
                                                       creditor of Debtor, but rather has been supporting
           Debtor                  x Other (specify) Debtor's owner Lindsey Evans while he is unable to work.
                                                       PB is owned by H. Lee Bagley, who is the Agent under
3. The source of compensation to be paid to me is:     the Power of Attorney signed by Evans. Bagley is not
                                                       personally a party or creditor of Debtor. After payment of
        x Debtor                       Other (specify) filing fees and pre-petition bills for Debtor, counsel holds
                                                       $15,576.33 in trust for Debtor' estate, paid by PB.
4.      x  I have not agreed to share the above-disclosed compensation with any other person unless they are
           members and associates of my law firm.

              I have agreed to share the above-disclosed compensation with a other person or persons who are not
           members or associates of my law firm. A copy of the agreement, together with a list of the names of the
           people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
     case, including:

     a.    Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to
           file a petition in bankruptcy;

     b.    Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
           hearings thereof;
Case 19-12150-whd                Doc 28        Filed 12/17/19 Entered 12/17/19 17:56:08                             Desc Main
                                               Document     Page 2 of 2
B2030 (Form 2030) (12/15)

     d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

     e.   [Other provisions as needed]




6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                      CERTIFICATION

              I certify that the foregoing is a complete statement of any agreement or arrangement for payment to
           me for representation of the debtor(s) in this bankruptcy proceeding.

           ______________________
           Date                                     Signature of Attorney


                                                    Name of law firm
